i          i         i                                                                                i        i        i




                                      MEMORANDUM OPINION

                                               No. 04-08-00387-CV

                            IN THE INTEREST OF K.S., V.H., A.H., and J.S.

                       From the 166th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-PA-00476
                          Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 4, 2009

AFFIRMED

           This is an accelerated appeal from an order terminating Denine M.’s parental rights.1 The trial

court found Denine M. to be indigent but concluded that her appellate points were frivolous. See

TEX . FAM . CODE ANN . § 263.405(d) (Vernon 2008). Denine M.’s court-appointed appellate attorney

has also concluded that her appellate points are frivolous. Counsel has filed a motion to withdraw

and a brief in support of that motion, stating that, in his professional opinion, the appeal is frivolous.

Counsel’s brief and motion meet the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds




           … To protect the privacy of the parties in this case, we identify the children by their initials and the parents
           1

by their first names only. See T EX . F AM . C O D E A N N . § 109.002(d) (Vernon 2008).
                                                                                      04-08-00387-CV

for relief. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio

2003, no pet.) (applying Anders procedure in appeal from order terminating parental rights). Counsel

sent a copy of the brief to Denine M. and advised her of her right to examine the record and to file

a pro se brief. Denine M., however, did not file a pro se brief. After reviewing the record, we agree

that Denine M.’s appeal is frivolous and without merit. Therefore, we affirm the trial court’s

judgment terminating Denine M.’s parental rights and grant counsel’s motion to withdraw.



                                                       Karen Angelini, Justice




                                                 -2-